Citation Nr: 0000010	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  96-47 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic disability 
manifested by  nosebleeds.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for residuals of a 
laceration on the left hand.

4.  Entitlement to service connection for a growth or lump in 
the groin.

5.  Entitlement to service connection for a disability 
manifested by left upper abdominal pain.

6.  Entitlement to service connection for residuals of 
laceration of the right thigh.

7.  Entitlement to service connection for a disorder 
manifested by chest pain.

8.  Entitlement to service connection for hives.

9.  Entitlement to service connection for a skin condition.

10.  Entitlement to service connection for a disorder 
manifested by left ear pain.

11.  Entitlement to service connection for disability 
manifested by back and neck pain.

12.  Entitlement to service connection for bronchitis.

13.  Entitlement to service connection for seasonal 
allergies.

14.  Entitlement to service connection for hypertension.

15.  Entitlement to an increased (compensable) evaluation for 
residuals of a nose fracture, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard Gallagher, Counsel


INTRODUCTION

The appellant had active service from July 1973 to July 1993.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  A rating decision in July 1994 granted 
service connection for residuals of a fracture to the nose 
evaluated as noncompensable from August 1993.  This rating 
decision also denied entitlement to service connection for 
all of the disabilities currently on appeal.  A rating 
decision in August 1998 granted service connection for 
tinnitus, residuals of a laceration scar on the right second 
finger, residuals of laceration scar of the left knee, and 
hemorrhoids and continued the denial of service connection 
for all of the disabilities on appeal.  


FINDINGS OF FACT

1.  There is no competent medical evidence that the appellant 
has chronic disability causing his nosebleeds or that the 
nosebleeds themselves represent any pathology.

2.  The veteran's myopia or defective vision is congenital or 
developmental in nature. 

3.  There is no competent medical evidence demonstrating 
residuals of laceration of the left hand.

4.  There is no competent medical evidence linking the right 
inguinal lymphadenopathy to service.

5.  An abdominal disorder manifested by pain and diarrhea had 
its onset during service.

6.  There is no competent medical evidence of the current 
existence of residuals of a right thigh injury.

7.  There is no competent evidence of chronic disability 
producing hives.

8.  There is no competent medical evidence of a current 
chronic skin disorder. 

9.  There is no competent medical evidence of a chronic 
disorder manifested by left ear pain.   

10.  There is no competent evidence of record to demonstrate 
the current existence of back or neck disorders.

11.  There is no competent medical evidence of record 
demonstrating the current existence of bronchitis.

12.  The veteran's seasonal allergies subside on the absence 
or removal of the allergen and have not been demonstrated by 
competent medical evidence to have resulted in any residuals.

14.  There is no competent medical evidence demonstrating the 
current existence of hypertension.   

15.  The veteran's nose fracture has not resulted in 
interference of breathing space or any obstruction of the 
nasal passage at any time since August 1, 1993.


CONCLUSIONS OF LAW

1.  The claims for service connection for nosebleeds, 
defective vision, residuals of laceration of the left hand, a 
growth or lump in the groin, lacerations of the right thigh, 
a disorder manifested by chest pain, hives, a skin disorder, 
a disorder manifested by left ear pain, back and neck 
disorders, bronchitis, seasonal allergies, and hypertension 
are not well grounded and there is no further duty to assist 
the appellant in developing facts pertinent to these claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  An abdominal disorder was incurred in service.  
38 U.S.C.A. § § 1110, 1131, 5107.

3.  The appellant's residuals of a nose fracture do not 
warrant an increased (compensable) evaluation pursuant to the 
schedular criteria at any time since August 1, 1993.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
Diagnostic Code 6502.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records disclose that in August 1974 the 
veteran was seen in the optometry clinic.  The diagnosis was 
simple myopia, bilateral.  In October 1974, it was reported 
that he had had epistaxis for one year and this occurred 3-4 
times a month.  His nose had not bled for a long time.  He 
had bright red blood.  He denied use of nasal spray or oral 
medications.  He also complained of pain in the right upper 
quadrant for the past month.  This had no relationship to 
exercise, meals, or the time of day.  He denied trauma to the 
right side.  The pain lasted 3 to 4 minutes then disappeared 
spontaneously.  His blood pressure at that time was 108/76.  
Examination of the nose showed pink mucosa bilaterally.  In 
November 1974, it was reported he had no further problems 
with epistaxis.  The assessment was epistaxis, etiology 
unknown, probably dry mucosa and right upper quadrant pain, 
etiology unknown.  

In July 1976, the veteran was seen with complaints that he 
was dizzy for six months.  He had woken up vomiting.  On 
examination of the abdomen, there was increased bowel sounds 
and mild diffuse tenderness.  A clinical impression was 
gastroenteritis.  He was seen again for recurrent epistaxis.  
His blood pressure was 120/90.  The assessment was recurrent 
epistaxis and orthostatic symptoms possibly related to the 
epistaxis.

In September 1978, the veteran was seen for a dressing change 
in the left midfinger.  It was healing well with no sign of 
infection.  Also in 1978, he was treated for laceration of 
the upper back.  In May 1979, he was seen with a pustule or 
lump in the groin.  On examination, he had 2 to 3 small 
carbuncles in the pubic hair and groin area.  In March 1980, 
he was seen with a complaint of pain in the upper abdomen and 
chest.  He had been seen in the emergency room last night but 
at this time he felt better.  Mylanta was prescribed.  In 
October 1980, he was seen with the complaint of a lump in his 
groin area of four days duration.  A small scrotal abscess 
was noted.  In February 1981, he was seen with complaints of 
mid-sternal chest pain.  A history of chest pain on numerous 
occasions was reported.  On examination, there was no chest 
wall tenderness.  An electrocardiogram was normal.  

In June 1981, the veteran was treated for a 4 centimeter 
laceration of the right thigh.  He received 8 stitches.  The 
sutures were removed the following month.  In June 1984, he 
was seen with complaints of blisters all over his body of 
three days' duration with itching.  The examiner noted 
multiple welts on the skin and trunk and the extremities.  In 
July 1984, he was seen with a complaint of rash in his groin 
area for two days with itching in the groin.  The examiner 
noted no rash or lice and no erythema.  The assessment was 
questionable insect bites.

In October 1985, the veteran was seen with the complaint that 
he had pain in the right groin of one-week duration.  He also 
complained of right buttock numbness.  He denied trauma.  His 
blood pressure was 128/90.  On examination, there were no 
masses, tenderness, hernias or swelling noted.  It was 
reported the abdominal wall pain was now gone.  In November 
1985, he was seen with a complaint of a sore in the left 
groin, which began last night.  The examiner observed redness 
and drainage (white pus).  The site was lanced.  Blood 
pressure at that time was 110/86.  In December 1985, he was 
seen with a complaint of irritation to the chest of two days' 
duration.  He denied any rash.  He complained of slight 
abdominal discomfort.  On examination there was no rash.  His 
blood pressure was 122/84.  Dry skin was noted.  

In December 1985 the veteran complained of abdominal pain and 
diarrhea of four days' duration.  Examination was within 
normal limits.  In April 1986, he was seen with the complaint 
of pain in the left ear.  There was minimal erythematous 
externa of the ear canal.  The assessment was external otitis 
of the left ear.  In June 1986 the veteran was treated for an 
upper respiratory infection manifested by a sore throat and a 
painful jaw.  In October 1987 he underwent X-rays of the 
nasal bones as a result of injury to the nose.  The 
radiological impression was left nasal bone and inferior 
nasal spine fractures.  He also reported that he had fallen 
last night and his neck was now hurting.  An X-ray of the 
cervical spine was normal.  

In March and April 1987 the veteran underwent regular blood 
pressure checks for several days.  The recorded diastolic 
pressures were intermittently elevated.  Later in April 1987, 
diastolic pressures were 80, 90 and 82.  The assessment was 
borderline hypertension.  In June 1987, he was seen with the 
complaint of sharp retrosternal pain.  An electrocardiogram 
was normal.  The assessment was musculoskeletal chest pain 
versus esophageal spasm.  In September 1987, his blood 
pressure was "ok".  He was to be followed up in a year.  

In March 1988, the veteran reported a history of frequent 
nosebleeds.  The assessment was upper respiratory infection.  
In April 1989, he complained of itching over the whole body 
and chest pain.  The assessment was jock itch and nonspecific 
pruritus.  In April 1989, he was treated for chest wall pain.  
An electrocardiogram was normal.  In May 1989, he complained 
of a lump on the right leg and a lump on the left testicle.  
Two lumps were noted on the right thigh.  The assessment was 
folliculitis.  In June 1990, he was treated for allergic 
rhinitis.

In July 1991, the veteran was seen for eye irritation from 
possible dust or pollen.  He requested Visine eye drops.  He 
denied eye injury, infection or chronic eye disorder.  He 
denied a history of allergies.  The assessment following 
examination was minor eye irritation.  In July 1991, he was 
seen with the complaint of back and neck pain after a motor 
vehicle accident.  The back pain was in the lower lumbar 
region and high thoracic region between the scapulas.  The 
neck pain was described as more of an ache without radiation.  
The assessment was status post motor vehicle accident.   In 
December 1991 the veteran complained of an injury three weeks 
ago to the left hand involving the first metacarpophalangeal 
joint.  He reported he had hyperextension and immediate 
swelling that had since resolved.  He denied numbness or 
weakness.  The assessment was resolving minor sprain on the 
first left metacarpophalangeal joint.  

In January 1992, the veteran was treated for complaints of 
sore throat, chest congestion and productive cough of 2 to 
3 days' duration.  The symptoms had progressively worsened 
since the onset.  He denied headaches, sinus pain, ear pain, 
shortness of breath or chest pain.  In April 1992, the 
veteran was seen with recurrent episodes of substernal pain 
lasting 2 to 3 minutes.  The pain was not always effort 
related.  Examination was within normal limits.  The 
assessment was chest pain, most likely noncardiac.  An upper 
gastrointestinal X-ray series and a cardiac stress test were 
advised.  

A cardiovascular stress test performed in May 1992 was 
negative with no electrocardiographic changes or symptoms 
indicating angina.  Gastroscopy showed an inflammatory 
edematous pyloric stenosis and red edema in the duodenum with 
no evidence of an ulcer.  The conclusion was signs of 
gastritis in the pyloric antrum and small inflammatory 
edematous pyloric stenosis but no ulcer (usually called B 
gastritis and caused by Helicobacter Pyloria).  

In May 1992, the veteran complained of hay fever, nasal 
congestion, watering eyes, and nonproductive cough for the 
past 48 hours.  He stated that these symptoms occurred since 
the change of seasons and never had happened before.  The 
examination was normal and the assessment was allergic 
rhinitis.  In July 1992, history of "GERD" 
(gastroesophageal reflux disease) was recorded.  In September 
1992, he was seen with a two-week history of right groin and 
right testicle pain.  The assessment was right inguinal 
strain.  Also in September 1992, a history of chest pain, 
undiagnosed apparently, and associated with the rib cage or 
sternum, was recorded on the veteran's dental history.  A 
similar history was recorded on dental history in May 1993.

The veteran underwent his retirement examination in November 
1992.  On the report of medical history, he complained of 
sinusitis, hay fever, pain or pressure in the chest, and 
piles or rectal disease.  The examiner reported that the 
veteran had worn glasses since childhood.  He noted the 
veteran had sinusitis secondary to allergic rhinitis in May 
1992 which was treated with nasal sprain and antibiotics and 
the veteran made a full recovery.  He also noted that the 
veteran complained of pain in the chest in March 1992, which 
was due to gastroenteritis.  He was treated with medications 
and made a full recovery.  During an electrocardiogram in 
November 1992, the veteran's blood pressure was 124/88. An 
electrocardiogram disclosed bradycardia.  A chest x-ray 
disclosed that the right heart border was not well defined, 
possibly the result of a middle lobe infiltrate or 
atelectasis.  On the physical examination in November 1992 
clinical evaluations were normal, including the respiratory 
and cardiovascular systems.  Examination of the abdomen and 
viscera showed no pertinent abnormality. 

Service hospital outpatient records dated in April 1994 
disclosed the veteran had been experiencing abdominal 
cramping associated with diarrhea.  He also complained of 
pains in the chest area.  He denied dyspnea or a history of 
recent trauma.  The assessment was gastroenteritis, muscle 
strain, medial nerve neuropathy.  In November 1994, he was 
seen with the complaint of recurring pruritus of the 
suprapubic region.  The pertinent assessment was urticaria.  
In January 1995, he was seen with the complaint of persistent 
pruritus over the groin and scrotum.  It was reported this 
was a chronic condition.  A pertinent assessment was pruritus 
(rule out mycotic etiology).  

The veteran underwent a VA general medical examination in 
August 1995.  He complained of nosebleeds and reported that 
he had not had a nosebleed in the last 3 or 4 months.  Over 
the last 10 years he noticed that he had nosebleeds that 
started at any time, approximately one time a month.  The 
nosebleeds would stop after 5 or 10 minutes of direct 
pressure but he reported there seemed to be no exacerbating 
factors that he could identify.  He had not been worked up 
for this and was not sure of why he had nosebleeds.  He also 
complained of a visual problem, and that he wore glasses as 
long as he could remember and throughout his military career.  
However, the examiner reported that his last examination 
report revealed his visual acuity was actually getting 
better.  He had no other visual complaints.  He also reported 
that he had a scar on the left thigh.  He reported no 
decreased range of motion or tenderness associated with this 
scar but he was concerned about its cosmetic appearance.  He 
reported he had lumps in his groin and this seemed to come 
and go.  It could be on the left side as well as on the 
right.  He complained of a diffuse type of cramping abdominal 
pain that did not seem to localize to any area.  It had no 
affect on his bowel movements and the bowel movements had no 
effect on the pain.  He reported a fair amount of diarrhea 
with no constipation.  He stated there was no relationship to 
food or laxness to the abdominal pain and no exacerbating or 
relieving factors.  He denied fever or chills associated with 
this abdominal pain and he noted no melenic stools.  

The veteran complained of one episode of hives 10 years ago 
and indicated no episode since then.  He also had a chronic 
skin condition in the groin that had been treated with 
Nizoral cream.  He reported this condition itched and also 
came and went and was right in the pubic inguinal area and he 
reported that with treatment of Nizoral and Cruex, this 
sometimes helped.  He reported it did not bother him at this 
time.  He also complained of pain in the left ear and 
residual tinnitus.  He reported about 10 years before leaving 
the service he noted sharp pains in his ear.  He spent time 
on the flight line and he thinks that maybe some of the 
tinnitus and sharp pain in the ears could be a result of 
this.  He also reported several episodes of hypertension.  
While in service he was checked several times and this had 
not been recurrent and his blood pressure is normal now.  He 
reported that he had chronic sinus congestion and nosebleeds 
since he fell downstairs in 1986 and fractured his nose.  He 
also reported chronic nasal stuffiness and rhinitis secondary 
to this.  He thinks the problem with some of his bronchitis 
and allergies were related to this.  He reported that his 
bronchitis and allergies seemed to fluctuate from year to 
year.  Last year he spent the whole summer with nasal 
congestion, sinus-type symptoms.  Relatively this year.  He 
also reported headaches, neck pain and back pain which was 
occasional.  He reported that the headaches seemed to be in 
the frontal distribution of his head and he noticed that the 
neck pain sometimes appeared to be after working long hours 
or keeping his head in a certain position for long periods of 
time.  The back pain was exacerbated by lifting and sudden 
jerky motions.  He had no known allergies and was on no 
medications at this time.  

The ear, nose and throat examination was unremarkable.  The 
tympanic membranes were normal bilaterally.  The neck was 
supple with no vein distention lymphadenopathy.  The lungs 
were clear to auscultation bilaterally.  The cardiovascular 
evaluation revealed a regular rate and rhythm without murmur, 
gallop or rubs.  The abdominal examination revealed normal 
abdominal bowel sounds that were soft and nontender.  There 
was no hepatosplenomegaly or masses.  The extremities 
revealed no clubbing, cyanosis or edema.  The musculoskeletal 
evaluation revealed that all joints had full range of motion 
without tenderness, warmth, effusion or crepitus.  The 
peripheral pulses were two plus and symmetric.  The 
neurological evaluation revealed no focal deficits.  The 
veteran did have a right inguinal lymphadenopathy which was 
not tender.  There was no skin rash noted.  He was able to 
flex his back fully and had a negative straight-leg raising 
examination.  The skin examination revealed a linear scar on 
the left thigh.  Otherwise it was normal.  The areas were 
nontender.  

Clinical impressions were: History of nosebleeds, none for 
the last 3 or 4 months; history of fracture to the nasal area 
with persistent rhinitis, seasonal allergies and congestion.  
The examiner indicated that it was unknown but doubtful that 
this was related to the previous nose fracture; scars on left 
thigh, left knee and right second finger; history of 
hypertension but none evident today; low back and neck pain 
with no evidence of this today; shotty right inguinal 
lymphadenopathy; history of inguinal skin rash; history of 
bronchitis and seasonal allergies with no evidence of these 
today; history of hives; history of pain in the left ear and 
tinnitus; abdominalgia with diarrhea.  

The veteran received an audio-ear examination in August 1995.  
He complained of episodic otalgia that happened every several 
months.  He also complained of episodic tinnitus that was 
unrelated to the otalgia.  He denied a history of ear 
infection, trauma, or surgery.  He also complained of 
recurrent epistaxis.  He had never required nasal packing or 
medical attention for a nose-bleed.  On examination, the 
tympanic membranes were normal and the canals clear. of the 
nose with nasal telescope revealed pink, moist, mucosa.  The 
septum was midline with mild hypertrophy and inferior 
turbinates.  There were no polyps or pus or mucosal lesions.  
There were no spurs noted.  The clinical impression was 
history of tinnitus otalgia with normal ear examination.
   
On a VA visual examination in August 1995 both eyes were 
corrected to 20/20.  There was no diplopia or visual field 
deficit.  A VA audiometric examination disclosed complaints 
of tinnitus and aural pain, bilaterally.  He denied middle 
ear pathology, vertigo and hearing loss.  On spirometry 
testing the examiner reported the veteran had poor 
performance.  The flow/volume loop suggested variable 
intrathoracic obstruction.  

Legal Analysis 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1113 (West 1991).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id. at 93.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998). 

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1998).

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.

Nosebleeds

The service medical records disclose that the veteran had 
recurrent nosebleeds, and he reportedly has continued to 
experience them intermittently since service.  However, the 
medical evidence does not reflect the existence of chronic 
disability manifested by epistaxis.  Instead, it appears from 
the medical evidence that they have been associated with, for 
example, dry mucosa and upper respiratory infection.  That 
is, they are symptomatic of acute and transitory disorders 
unrelated to service.  Accordingly, this claim is not well 
grounded and is denied.

Defective vision

The service medical records disclose that the veteran had 
bilateral myopia.  Myopia is considered a congenital or 
developmental disorder.  In July 1991, he was treated for a 
minor eye irritation, but no residuals of the irritation have 
been medically demonstrated.  On the retirement examination, 
the examiner reported that the veteran had worn eyeglasses 
since he was a child and no acquired eye disorder was noted.  
In addition, on a VA eye examination in August 1995, his 
vision was corrected to 20/20.  Again, no acquired eye 
disorder was noted.  

[N]early all astigmatism is congenital (where heredity is the 
only known factor), it may also occur as a residual of trauma 
and scarring of the cornea, or even from the weight of the 
upper eyelid resting upon the eyeball." Browder v. Brown, 5 
Vet. App. 268, 272 (1993).  Myopia is "nearsightedness." 
Parker v. Derwinski, 1 Vet. App. 522, 523 (1991).  The Board 
notes that refractive error of the eyes is not a disease or 
injury within the meaning of applicable legislation 
pertaining to entitlement to service connection. 38 C.F.R. §§ 
3.303(c), 4.9 (1998); Parker v. Derwinski, 1 Vet. App. 522, 
523.  In view of the absence of any evidence of residuals of 
inservice trauma superimposed on the veteran's myopia, his 
claim is not plausible.

Laceration of the left hand.

During service, the veteran was treated for laceration to the 
left mid-finger in 1978 and for minor sprain of the left 
first metacarpophalangeal joint in 1991.  However, no 
residuals of injury to the left hand were noted either on the 
service retirement examination or on the VA examination in 
August 1995.  Therefore, based on the absence of competent 
evidence of a current disability, this claim is denied.   


Residuals of laceration of the right thigh.

Service medical records show that the veteran received 
stitches for a 4 centimeter laceration of the thigh in 1981.  
However, no residuals of the laceration were shown at service 
separation or on the subsequent VA examination.  On the 
latter occasion, he reported various scars, and these were 
apparently documented.  However, these scars were neither 
claimed to be present on the right thigh nor shown on the 
right thigh.  Accordingly, there is no competent evidence of 
any residuals of the right thigh injury.  Therefore, this 
claim is not well grounded and is denied.

Disorder manifested by chest pain.  

During service the veteran was seen on several occasions with 
complaints of chest pain.  Apart from the occasion in March 
1992, when the chest pain was attributed to gastrointestinal 
disorder (this matter will be addressed subsequently in the 
Board decision), the etiology of the pain was not determined 
medically.  Possible etiologies included esophageal spasm and 
musculoskeletal pain.  Cardiac pain was  ruled out. The post- 
service record includes medical evidence of the likely 
existence of a number of disorders which arguably could 
account for the veteran's chest pain, but, significantly, 
there is no medical opinion linking the chest pain to any 
chronic disability, respiratory, musculoskeletal or 
otherwise.  In the absence of competent evidence of chronic 
disability producing chest pain, this claim is not well 
grounded.    

A groin growth or lump, hives, and a skin condition.

Hives or urticaria are defined as an eruption of itching 
wheals, usually of systemic origin, which may be due to a 
state of hypersensitivity to food or drugs, foci of 
infection, physical agents (heat, cold, light, friction), or 
psychic stimuli. Stedman's Medical Dictionary, 26th ed., 
1995, at 1895.  Pruritus is defined as itching.  Stedman's 
Medical Dictionary, 26th ed., 1995, at 1449.  A 
lymphadenopathy is defined as any disease process affection a 
lymph node or lymph nodes.  Stedman's Medical Dictionary, 
26th ed., 1995, at 1002.

Because of the similarity of these claims, the Board will 
address these issues together.  The service medical records 
do, in fact, reflect disorders such as a lump in the groin 
area, scrotal abscess, pruritus, folliculitis, urticaria and 
hives.  However, when the veteran was examined for service 
separation, neither a lump or growth in the groin area nor 
any skin disorder was noted.  The postservice medical record 
discloses that he had further episodes of pruritus and 
urticaria, but as noted above, these are simply descriptions 
of symptoms often of allergic etiology.  Of themselves, do 
not represent a chronic disease entity.  The post service 
medical evidence does not reflect the existence of a chronic 
skin disorder, including hives.  When the veteran underwent 
VA examination in August 1995, skin rash was diagnosed by 
history alone.  Based on the absence of a chronic current 
disability producing hives or of a chronic skin disorder, 
these claims are not well grounded.

With respect to the claim involving growth or lump in the 
groin area, the post service medical evidence does not 
reflect that the veteran has any residuals of the various 
groin problems he had in service.  Apparently, these were 
acute and transitory disorders that resolved prior to service 
separation.  The post service medical evidence does reflect 
the existence of right inguinal lymphadenopathy.  However, 
there is no evidence of any disease process effecting a lymph 
node during service and there is no competent evidence of 
record linking the lymphadenopathy to service or to any of 
the groin problems treated during service.  Therefore, this 
claim also is not well grounded.  

Disorder manifested by left ear pain.

The service medical records disclose one episode of a left 
ear pain.  However, a left ear disorder was not manifested on 
the retirement examination.  Although he claimed aural pain 
on the VA audiometry examination in August 1995, a left ear 
disorder manifested by pain was not noted.  Because of the 
absence of competent 


evidence of a chronic left ear disability manifested by pain 
in service or after service, this claim is not well grounded.

Disability manifested by back and neck pain.

The service medical records do disclose that the veteran 
sustained a laceration of the right upper back in 1978, a 
fall affecting his neck in 1987, and had complaints of neck 
and lower back pain following a motor accident in 1991.  On 
the retirement examination, however, chronic disability 
causing back and neck pain was not shown medically.  This was 
also the case when he underwent VA examination in August 
1995.  At that time, he claimed recurrent back and neck pain, 
but, significantly, there is no post service medical evidence 
of the existence of chronic disability causing back and neck 
pain.  Based on the absence of any current evidence of any 
such chronic disability, this claim is not well grounded.

Bronchitis

During service the veteran was seen with respiratory 
complaints, including bronchitis.  However, on the retirement 
examination the evaluation of the respiratory system was 
normal.  On the VA examination in August 1995, the lungs were 
clear on examination and the diagnosis was history of 
bronchitis with no evidence of the disorder today.  
Therefore, because of the absence of competent medical 
evidence of a current disability, this claim is not well 
grounded.

Seasonal allergies

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities. 38 C.F.R. § 3.380 (19998).  
Service connection must be determined on the evidence as to 
existence of the allergy prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  However, seasonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals (emphasis added).  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.

The service medical records disclose that in July 1991, the 
veteran denied a history of allergies.  However, when 
examined in November 1992, he complained of hay fever and 
sinusitis and it was reported that in May 1992 he had been 
treated for sinusitis secondary to rhinitis and had a full 
recovery.  No symptoms of allergies were noted on this 
examination.  On the VA examination in August 1995, he 
reported that he had had problems with nasal stuffiness, 
rhinitis and allergies in service.  The ear, nose, and throat 
examination was normal, however, and the examiner diagnosed 
history of seasonal allergies with no evidence at this time.  
As indicated above, seasonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.  Therefore, in the absence of 
demonstrated residuals, this claim is denied as not well 
grounded.

Hypertension

"Hypertension" is defined as follows:  "(H)igh arterial 
blood pressure.  Various criteria for its threshold have been 
suggested, ranging from 140 . . . systolic and 90 . . . 
diastolic to as high as 200 . . . systolic and 110 . . . 
diastolic."  DORLAND'S Illustrated Medical Dictionary, 801 
(28th ed., 1994).  Borderline hypertension is by consensus, 
that blood pressure zone between highest acceptable 
"normal" blood pressure and hypertensive blood pressure.  
The Framingham Heart Study defines this as pressures between 
140 and 160 mm Hg systolic and 90 and 95 mm Hg diastolic. 
Stedman's Medical Dictionary, 26th ed., 1995, at 831.

The service medical records disclose that the veteran had 
mild intermittently elevated blood pressure readings.  
However, he did not have consistently elevated blood pressure 
readings in service, and was not diagnosed with hypertension.  
Moreover, he has presented no post-service evidence of 
hypertension.  On the VA examination in August 1995, the 
diagnosis was history of hypertension but none evident today.  
Therefore, based on the absence of current evidence of 
hypertension, this claim is not well grounded.

Abdominal disability.

The service medical records disclose that the veteran was 
seen on several occasions with complaints of abdominal pain.  
In addition, after complaints of abdominal pain in 1992, 
diagnostic tests disclosed the existence of gastritis and an 
inflamed pyloric stenosis.  Following service he was seen 
with complaints of abdominal cramps and diarrhea at a 
military facility, and when he underwent VA examination in 
August 1995, the diagnosis was abdominalgia with diarrhea.  
In view of the medical evidence which is consistent with the 
existence of chronic abdominal disorder manifested by 
symptoms including pain and diarrhea both during and after 
service, the Board finds that service connection is warranted 
for this condition.
 
Increased (compensable) rating for residuals of a nose 
fracture.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his nose fracture, and 
therefore he has satisfied the initial burden of presenting a 
well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran a VA examination.  
There is no indication of additional medical records that the 
VA failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

After the veteran disagreed with the original disability 
rating assigned for his service-connected residuals of a nose 
fracture, the RO issued a Statement of the Case (SOC) in that 
essentially addressed the issue as entitlement service 
connection for residuals of a nose fracture, although the 
rating criteria for an increased rating in effect at that 
time were supplied.    The Court recently held that there is 
a distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
decided this claim consistent with the holding in Fenderson. 

The veteran's residuals of a fractured nose have been 
evaluated by analogy to deviation of the nasal septum, as 
contemplated in 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502, 
and this is the diagnostic code assigned by the RO.  
Initially, the Board notes that recent changes have amended 
the VA Rating Schedule, 38 C.F.R. Part 4, specifically the 
rating criteria for deviation of the nasal septum.  The 
revised rating criteria requires that a 10 percent evaluation 
will be assigned where there is 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side. 38 C.F.R. § 4.97, DC 6502 (effective October 7, 1996 
(as printed in the Federal Register: September 5, 1996)).

The Court of Veterans Appeals has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991). Accordingly, the veteran's residuals of a 
fractured nose will be evaluated under both the old and 
revised versions of 38 C.F.R. 4.97.

Under the old criteria of DC 6502, deflection of the nasal 
septum, traumatic only, with marked interference with 
breathing space, warranted an evaluation of 10 percent.  In 
this case, there is no objective evidence of marked 
interference with breathing space.  The VA examination report 
in August 1995 indicated that the veteran's nose was 
essentially normal, with the septum in midline and with mild 
hypertrophy and no evidence of a spur.  Accordingly, a 
compensable evaluation is not warranted under DC 6502, as in 
effect prior to October 7, 1996.  In addition, it is apparent 
that 50 percent obstruction of the nasal passage has not been 
demonstrated and that therefore the veteran is not entitled 
to a 10 percent rating under the new criteria.





ORDER

Service connection for nosebleeds, defective vision, 
residuals of laceration of the left hand, a growth or lump in 
the groin, laceration of the right thigh, a disorder 
manifested by chest pain, hives, a skin disorder, a disorder 
manifested by left ear pain, disorder manifested by back and 
neck pain, bronchitis, seasonal allergies, and hypertension 
is denied.

Service connection for an abdominal disorder is granted.

An increased (compensable) rating for residuals of a nose 
fracture at any time since August 1, 1993 is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals




 

